DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 02/24/2021, claim 9 has been amended to correct typographical error; claims 1-13 are pending. Applicant argued that the combined references do not disclose … a non-conductive contact carrier located beneath the plurality of recessed openings of the back surface of the battery pack housing, the non-conductive contact carrier having a geometry that accommodates and retains the planar portion of each of the plurality of contacts to provide charger contacts along the back surface of the battery pack housing and a plurality of plugs, each plug being inserted into each of the plurality of recessed apertures along the bottom surface of the battery pack housing; and a seal formed as a frame of parallel windows to compartmentalize each of the metal tabs … in claim 1 limitations or features. This is found persuasive, and the previous rejections to claims 1-13 have been withdrawn.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claim 1 limitations: “ … the non-conductive contact carrier having a geometry that accommodates and retains the planar portion of each of the plurality of contacts to provide charger contacts along the back surface of the battery pack housing and a plurality of plugs, each plug being inserted into each of the plurality of recessed apertures along the bottom surface of the battery pack housing; and a seal formed as a frame of parallel windows to compartmentalize each of the metal tabs…” in combination with the remaining claim elements as set forth in Claim 1 and its depending claims 2-13.
Therefore claims 1-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859